Citation Nr: 0909651	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1962 to May 1965.  He died in December 2005.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant filed a notice of 
disagreement in August 2006.  A decision review officer (DRO) 
conducted a de novo review and confirmed the RO's findings in 
a April 2007 statement of the case (SOC).  An appeal was 
perfected with the submission of the appellant's substantive 
appeal (VA Form 9) in May 2007.  

In January 2008 the appellant testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Board's offices in Washington D.C.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.




REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be remanded for further 
evidentiary development.

The appellant alleges that the cause of the Veteran's death 
is related to his exposure to ionizing radiation during his 
service on the USS Long Beach, a nuclear powered ship.  See 
the January 2008 hearing transcript, page 5.
  
While the Veteran did not wear a badge to gauge his exposure 
to radiation during service, the Naval Dosimetry Center 
reported that the average annualized occupational dose for 
individuals on this ship in 1963 was 2.04 roentgen equivalent 
units (rem).  When a range of dose estimates is provided, the 
highest dose will be presumed.  See 38 C.F.R. § 3.311(a).   
The Board further notes, however, that the appellant has 
asserted and submitted evidence from the Internet that the 
USS Long Beach leaked radiation.  See the January 2008 
hearing transcript at page 35.  

There are two conflicting medical opinions of record 
concerning a relationship between the Veteran's fatal central 
nervous system lymphoma and in-service radiation exposure.  

The first medical opinion of record is a July 2003 letter 
from D.L.P., M.D. which finds a relationship between the 
Veteran's in-service radiation exposure and his fatal central 
nervous system lymphoma.  However, this statement is 
conclusory and couched in terms of possibility rather than 
likelihood.    

A June 2004 medical opinion from the Dr. S.M., VA Chief 
Public Health and Environmental Hazards Officer determined 
that " . . . it is unlikely that the Veteran's lymphoma can 
be attributed to ionizing radiation in service."  In forming 
her opinion, the Dr. S.M. utilized the Interactive 
Radioepidemiolological Program (IREP) of the National 
Institute for Occupational Safety and Health (NIOSH) in 
determining that the probability that the Veteran's radiation 
exposure caused his fatal central nervous system lymphoma was 
3.48 percent.  However, the appellant, a registered nurse, 
asserts that Dr. S.M. erred when inputting data to the IREP 
(i.e., listing the primary cancer as "lymphoma & multiple 
myeloma" rather than "central nervous Non- Hodgkin's 
Lymphoma" and the exposure rate as "acute" rather than 
"chronic"), which caused a decrease in the probability 
percentage.  
See the January 2008 hearing transcript at page 23.  

It appears that the evidence now in the file is sketchy, 
conflicting and possibly erroneous.  This case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions must 
again be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the appellant in 
order to ascertain where she obtained the 
information relating to the claimed 
radiation leak on the USS Long Beach.  
Any evidence obtained should be 
associated with the claims folder.  

2.  VBA must arrange for a medical 
opinion as to whether the Veteran's fatal 
central nervous system lymphoma was 
caused by his exposure to ionizing 
radiation during service.  The reviewer 
should review the claims file and provide 
an opinion, with reasons, as to whether 
it is as least as likely as not that the 
Veteran's exposure to ionizing radiation 
caused his fatal central nervous system 
lymphoma.  If there is a more likely 
cause of the Veteran's fatal central 
nervous system lymphoma, this should be 
identified.  A report should be prepared 
and associated with the claims folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the appellant's claim.  
If the decision remains unfavorable to 
the appellant, a supplemental statement 
of the case (SSOC) should be prepared.  
The appellant and her representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




